Order, Supreme Court, New York County (Rena K. Uviller, J.), entered on or about July 5, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish any special circumstances warranting a downward departure from his risk level (see People v Guaman, 8 AD3d 545 [2004]), which was based on the presumptive override for a prior felony sex crime conviction. Defendant’s criminal record, which included multiple convictions for the same type of sex crime, most recently committed in both 2002 *324and 2004, demonstrated a high risk of recidivism that was not outweighed by the mitigating factors advanced by defendant. Concur—Friedman, J.P., Marlow, Nardelli and Catterson, JJ.